                                          1 LARS T. FULLER (No. 141270)
                                            SAM TAHERIAN (No. 170953)
                                          2 JOYCE K. LAU (No. 267839)
                                            THE FULLER LAW FIRM, P.C.
                                          3 60 No. Keeble Ave.
                                            San Jose, CA 95126
                                          4 Telephone: (408)295-5595
                                            Facsimile: (408) 295-9852
                                          5 Lars@fullerlawfirm.net

                                          6
                                              Attorneys for Debtor
                                          7

                                          8

                                          9                            UNITED STATES BANKRUPTCY COURT

                                         10                            NORTHERN DISTRICT OF CALIFORNIA

                                         11                                        SAN JOSE DIVISION
FULLER LAW FIRM, P.C.




                                         12 In re                                                CASE NO. 20-50469-SLJ
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13 MORDECHAI KOKA                                       NOTICE OF WITHDRAWAL OF
                        (408) 295-5595




                                                                                                 MOTION FOR ORDER AUTHORIZING
                                         14                                                      SALE OF REAL PROPERTY ON 1702
                                                                                                 PARU STREET, ALAMEDA, CA
                                         15                  Debtor
                                                                                                 Chapter 11
                                         16                                                      [Subchapter V]

                                         17                                                      Date:    Aug. 3, 2021
                                                                                                 Time:    2:00 PM
                                         18                                                      Court:   Telephone or Video Only***

                                         19

                                         20          COMES NOW Debtor Mordechai Koka by and through The Fuller Law Firm, P.C. his

                                         21 attorneys of record and withdraws his motion authorizing sale as follows:

                                         22          1.      Debtor is the owner of property at 1702 Paru St. Alameda, CA. The Property is a

                                         23 Victorian style multi-family property built in 1923. It consists of 13 bedrooms and 5 bathrooms in

                                         24 a total of 5,033 square feet on a 6,011 square foot lot.

                                         25
                                                     2.      With approval from this Court, Debtor employed Premier Agent Network
                                         26
                                              (“Premier”) as broker to market and sell the Alameda Property.
                                         27

                                         28
                                                   Notice of Withdrawal of Motion for Order Authorizing Sale of Real Property
                                     Case: 20-50469 Doc# 200 Filed: 07/29/21 Entered: 07/29/21 16:33:26 Page 1 of 2
                                          1          3.      Premier listed the Property on March 11, 2021 for $2,075,000. The price was

                                          2 reduced on March 27, 2021 to $1,975,000 and on April 13, 2021 to $1,899,000.

                                          3
                                                     4.      Premier procured White Alder Asset Group, LLC that offered to purchase the
                                          4
                                              Alameda Property for $1,650,000, subject to inspections.
                                          5
                                                     5.      A motion to authorize sale was filed as Docket No. 177.
                                          6
                                                     6.      White Alder Asset Group, LLC withdrew its offer based on contingencies.
                                          7

                                          8          7.      Premier has secured a new offer for more money. It is being countered to clarify

                                          9 procedural aspects relating to the displacement of the upstairs tenant and the costs associated

                                         10 therewith.

                                         11
                                                     8.      I addition, the undersigned received a call from another buyer that is interested in
FULLER LAW FIRM, P.C.




                                         12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                              submitting an offer at a price that exceeds the White Alder Asset Group, LLC offer.
                                         13
                        (408) 295-5595




                                                     9.      A new motion will be filed once written offers are under contract subject to
                                         14

                                         15 approval from this Court.

                                         16
                                                     WHEREFORE, it is respectfully requested that the motion to authorize sale be withdrawn
                                         17
                                              and the hearing be taken off calendar.
                                         18

                                         19
                                              DATED: July 29, 2021                       THE FULLER LAW FIRM, P.C.
                                         20

                                         21

                                         22                                              By: /s/ Lars T. Fuller
                                                                                             LARS T. FULLER
                                         23                                                  Attorney for Debtor

                                         24

                                         25

                                         26

                                         27

                                         28
                                                   Notice of Withdrawal of Motion for Order Authorizing Sale of Real Property
                                     Case: 20-50469 Doc# 200 Filed: 07/29/21 Entered: 07/29/21 16:33:26 Page 2 of 2
